Name: Commission Regulation (EEC) No 3186/85 of 14 November 1985 amending Regulations (EEC) No 3052/85 and (EEC) No 3072/85 opening standing invitations to tender for the export of rye held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /22 Official Journal of the European Communities 15. 11 . 85 COMMISSION REGULATION (EEC) No 3186/85 of 14 November 1985 amending Regulations (EEC) No 3052/85 and (EEC) No 3072/85 opening standing invitations to tender for the export of rye held by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulations (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7(5) thereof, Whereas Commission Regulation (EEC) No 3052/85 of 30 October 1 985 (3) opening a standing invitation to tender for the export of 50 000 tonnes of rye held by the Danish intervention agency and Commission Regulation (EEC) No 3072/85 of 4 November 1985 (4) opening a standing invitation to tender for the export of 100 000 tonnes of rye by the German intervention agency both provide in Article 4 (4) of the respective Regulations for a derogation from Article 13(1 ) of Commission Regulation (EEC) No 1836/82 (^ as last amended by Regulation (EEC) No 1 806/85 (6), whereas in the case of rye such a derogation is unnecessary ; Article 1 Article 4 (4) of Commission Regulations (EEC) No 3052/85 and (EEC) No 3072/85 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4. 1984, p . 1 . (3) OJ No L 290, 1 . 11 . 1985, p . 71 . (&lt;) OJ No L 293, 5 . 11 . 1985, p . 7 . 0 OJ No L 202, 9 . 7 . 1982, p . 23 . 6 OJ No L 169 , 29 . 6 . 1985, p . 73 .